DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation an acetabular spacer device, and the claim also recites of temporary and disposable type which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 6 recites the limitation "said recessing groove or projection" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "said externally-placed biologically compatible material" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 10, and 16 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)as being anticipated by US Patent Application Publication No. 2010/0185298 A1 to Stone (Stone).
Regarding at least claim 1
Stone teaches an acetabular spacer for maintaining a hip joint position that fits into the acetabulum upon removal of an acetabular implant for treatment of infection (abstract).

    PNG
    media_image1.png
    223
    226
    media_image1.png
    Greyscale

Stone meets the limitations of an acetabular spacer device (10), of temporary and disposable type (paragraph 0007 discloses that the spacer is removed after a period of healing), adapted to be implanted during use in a bone cavity placed at a joint of a human body (paragraph 0006 discloses that the spacer is a temporary acetabular prosthesis for the acetabulum), said acetabular spacer device (10) comprising: a body having a cup shape, substantially hemispherical, an outer first surface, convex, and adapted during use to be positioned at said bone cavity (hemispherical shell; 26 of Stone is cup-shaped and has a convex outer surface), and an inner second surface, concave (fig. 1 shows that the inner surface of the spacer is concave), which defines a cavity (30); and at least one pharmaceutical or medical substance, adapted to treat an ongoing infection in said bone cavity (paragraph 0037 discloses that the spacer is infused with antibiotic).  
Regarding at least claim 9
Stone meets the limitations of the acetabular spacer device (10) according to claim 1, wherein said second surface is adapted to be articulated with a further stem component present at said joint of the human body, or with a head (18) of a stem component (29) of a corresponding permanent prosthesis or spacer device of said joint of the human body (paragraph 0032 discloses that the spacer cavity; 30 receives ball head; 18 of femoral prosthesis; 20).  
Regarding at least claim 10
Stone meets the limitations of the acetabular spacer device (10) according to claim 1, wherein said first surface has a shape substantially complementary to a shape of said bone cavity (fig. 1), or wherein said second surface is smooth, in order to facilitate articulation during use (paragraph 0032), or wherein said first and second surfaces are substantially hemispherical (paragraph 0030 discloses that the first surface is hemispherical and paragraph 0032 discloses that the second surface is hemispherical).  
Regarding at least claim 16
Stone meets the limitations of the acetabular spacer device (10) according to claim 1, wherein said acetabular spacer device (10) is made of a plastic or polymeric and biologically compatible material (paragraph 0037 discloses that the spacer is constructed of PMMA infused with an antibiotic), or comprises an insert made of said plastic or polymeric biologically compatible material placed at Page 6 of 8National Stage of PCT/IB2018/051480Preliminary Amendmentsaid second surface, or wherein said acetabular spacer device (10) is made of a composite material, comprising one said plastic or polymeric biologically compatible material and a reinforcement or core, placed internally and having a shape corresponding to the shape of said acetabular spacer device (10), and wherein said reinforcement or core comprises a different polymer material with respect to said externally-placed biologically compatible material or a metallic material (see 112 rejection above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-8 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone in view of US Patent No. 5,658,338 to Tullos et al. (Tullos).
Regarding at least claim 2
Stone meets the limitations of the acetabular spacer device (10) according to claim 1, wherein said first surface (26) comprises a plurality projections (28), that extend outward or inward with respect to said first surface (26), and that have a length (LU, LUa), a width (LA, LAa), and a height or depth (H, HA) (fig. 2). However, Stone does not teach that the projections are elongated.
Tullos teaches prosthetic systems, specifically acetabular implant systems, each comprising a preformed modular mantle (4) designed to secure an acetabular implant within the acetabulum (abstract). The mantle (spacer; 4) preferably includes an apical port (12) through which liquid bone cement (7) can be injected and the outer surface of the mantle may also include at least two elevated ribs (8), for the purpose of pressurizing the cement, controlling the flow of the cement, stiffening the modular mantle, ensuring that unfilled areas of the mantle are eliminated, and helping to maintain a minimum cement mantle thickness (col. 7, lines 41-55).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stone, which includes projections (28) that ensure a suitable thickness of the bone cement between the mantle/spacer and the bone (paragraph 0016), to specify that the projections are elongated, such as the ribs (8) of Tullos, in order to pressurize the cement, control the flow of the cement, stiffen the modular mantle, ensure that unfilled areas of the mantle are eliminated, and help to maintain a minimum cement mantle thickness, as taught by Tullos.
[AltContent: rect][AltContent: rect]
    PNG
    media_image2.png
    323
    357
    media_image2.png
    Greyscale


Regarding at least claim 3
Stone in view of Tullos meets the limitations of the acetabular spacer device according to claim 2. Tullos also teaches wherein said elongated recesses or projections (8) depart from an apex (12) of said first surface, or from a zone surrounding said apex (12), and extend toward or to a circular terminal perimeter (11) of said first surface (26), or have a radial arrangement with respect to said apex (12).
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stone, which includes projections (28) that ensure a suitable thickness of the bone cement between the spacer and the bone (paragraph 0016), to specify that the projections depart from an apex of said first surface, or from a zone surrounding said apex, and extend toward or to a circular terminal perimeter of said first surface, or have a radial arrangement with respect to said apex, such as the configuration of ribs shown by Tullos, in order to pressurize the cement, control the flow of the cement, stiffen the modular mantle, ensure that unfilled areas of the mantle are eliminated, and help to maintain a minimum cement mantle thickness, as taught by Tullos.
Regarding at least claim 4
Stone in view of Tullos meets the limitations of the acetabular spacer device according to claim 3. Tullos further teaches wherein said acetabular spacer device (4) comprises a first elongated projection (8) and second elongated projections (8), which are extended towards an exterior of said first surface (fig. 2), wherein said first elongated projection (8) is extended along a portion of an outer circumference of said first surface crossing said apex (12), wherein said second elongated projections (8) are radially placed with respect to said apex (12) and/or are spaced from said apex (12) by a distance (Y), and wherein said first and second elongated projections (8) have said length (LU) greater than said width (LA) (see annotated fig. 2 below).
[AltContent: rect][AltContent: rect][AltContent: textbox (Distance Y)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First and second elongated projections)][AltContent: ]
    PNG
    media_image2.png
    323
    357
    media_image2.png
    Greyscale

It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stone, which includes projections (28) that ensure a suitable thickness of the bone cement between the spacer and the bone (paragraph 0016), to specify that said acetabular spacer device comprises a first elongated projection and second elongated projections, which are extended towards an exterior of said first surface, wherein said first elongated projection is extended along a portion of an outer circumference of said first surface crossing said apex, wherein said second elongated projections are radially placed with respect to said apex and/or are spaced from said apex by a distance (Y), and wherein said first and second elongated projections have said length (LU) greater than said width (LA), such as the configuration of ribs shown by Tullos, in order to pressurize the cement, control the flow of the cement, stiffen the modular mantle, ensure that unfilled areas of the mantle are eliminated, and help to maintain a minimum cement mantle thickness, as taught by Tullos.
Regarding at least claim 5
Stone in view of Tullos meets the limitations of the acetabular spacer device (1) according to claim 1. Tullos also teaches wherein said first surface comprises elongated recesses (located between ribs), recessing towards an interior of said body (compared to ribs, the area located between the ribs is recessed toward an interior of said body) and having a substantially rectangular shape (the recesses are interpreted as substantially rectangular shaped, particularly since the term substantially is broad), said elongated recesses being radially placed with respect to said apex and/or spaced from an apex of said first surface by a distance (Y) (fig. 2 shows the recesses being radially placed with respect to the apex; 12), and further comprises a recessing groove, placed around said apex and having an annular circular shape (the port of apex has an annular circular shape; see fig. 3A for example).
[AltContent: rect][AltContent: rect]
    PNG
    media_image2.png
    323
    357
    media_image2.png
    Greyscale

It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stone, which includes projections (28) that ensure a suitable thickness of the bone cement between the spacer and the bone (paragraph 0016), to specify that said first surface comprises elongated recesses, recessing towards an interior of said body and having a substantially rectangular shape, said elongated recesses being radially placed with respect to said apex and/or spaced from an apex of said first surface by a distance (Y), and further comprises a recessing groove, placed around said apex and having an annular circular shape, such as the configuration of recesses shown by Tullos, in order to pressurize the cement, control the flow of the cement, stiffen the modular mantle, ensure that unfilled areas of the mantle are eliminated, and help to maintain a minimum cement mantle thickness, as taught by Tullos.
Regarding at least claim 6
Stone in view of Tullos meets the limitations of the acetabular spacer device according to claim 5. Tullos further teaches wherein said recessing groove or projection delimits, at said apex, a zone of said first surface having a circular shape (shown by apical port; 12 in fig. 3A), and/or wherein said elongated recesses delimit angular sectors, of said first surface, having a triangular shape, with a vertex at said recessing groove and base (11) at a portion of a circular terminal perimeter of said first surface.
 It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stone, which includes projections (28) that ensure a suitable thickness of the bone cement between the spacer and the bone (paragraph 0016), to specify that said recessing groove or projection delimits, at said apex, a zone of said first surface having a circular shape (shown by apical port; 12 in fig. 3A), and/or wherein said elongated recesses delimit angular sectors, of said first surface, having a triangular shape, with a vertex at said recessing groove and base (11) at a portion of a circular terminal perimeter of said first surface, such as the configuration shown by Tullos, in order to pressurize the cement, control the flow of the cement, stiffen the modular mantle, ensure that unfilled areas of the mantle are eliminated, and help to maintain a minimum cement mantle thickness, as taught by Tullos.
Regarding at least claim 7
Stone in view of Tullos meets the limitations of the acetabular spacer device (1) according to claim 1. Tullos further teaches wherein said first surface comprises elongated recesses (portions located between ribs; 8), recessing towards an interior of said first surface (compared to ribs, these portions are recessed towards an interior of said first/outer surface) and having a polygonal or ovoidal shape (fig. 2), with a width (LAa) that increases moving away from an apex (12) towards a circular terminal perimeter (11) of said Page 4 of 8National Stage of PCT/IB2018/051480Preliminary Amendmentfirst surface and/or a length (LUa) equal to substantially 1-2 times a maximum width (LAa) of said elongated recess, as claimed.
  It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stone, which includes projections (28) that ensure a suitable thickness of the bone cement between the spacer and the bone (paragraph 0016), to specify that said first surface comprises elongated recesses, recessing towards an interior of said first surface and having a polygonal or ovoidal shape, with a width (LAa) that increases moving away from an apex towards a circular terminal perimeter of said Page 4 of 8National Stage of PCT/IB2018/051480Preliminary Amendmentfirst surface and/or a length (LUa) equal to substantially 1-2 times a maximum width (LAa) of said elongated recess, such as the configuration shown by Tullos, in order to pressurize the cement, control the flow of the cement, stiffen the modular mantle, ensure that unfilled areas of the mantle are eliminated, and help to maintain a minimum cement mantle thickness, as taught by Tullos.
Regarding at least claim 8
Stone in view of Tullos meets the limitations of the acetabular spacer device (1) according to claim 7. Tullos further teaches wherein said elongated recesses (portions between ribs; 8) delimit, at said apex (12), a zone of said first surface having a circular or polygonal shape (as shown in fig. 3A, for example), or wherein said elongated recesses (portions between ribs; 8) delimit angular sectors (fig. 2), of said first surface, having a triangular or trapezoidal shape, with a vertex or smaller base at said zone and a greater base at a portion of said circular terminal perimeter (11) of said first surface (fig. 2).  
 It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stone, which includes projections (28) that ensure a suitable thickness of the bone cement between the spacer and the bone (paragraph 0016), to specify that said elongated recesses delimit, at said apex, a zone of said first surface having a circular or polygonal shape, or wherein said elongated recesses delimit angular sectors, of said first surface, having a triangular or trapezoidal shape, with a vertex or smaller base at said zone and a greater base at a portion of said circular terminal perimeter of said first surface, such as the configuration shown by Tullos, in order to pressurize the cement, control the flow of the cement, stiffen the modular mantle, ensure that unfilled areas of the mantle are eliminated, and help to maintain a minimum cement mantle thickness, as taught by Tullos.
Regarding at least claim 11
Stone in view of Tullos meets the limitations of the acetabular spacer device according to claim 3. Stone further meets the limitation wherein said first and second surfaces are substantially coaxial and have a central symmetry axis (X) which coincides with a central symmetry axis of said acetabular spacer device (10) (this arrangement can be seen from figs. 1 and 2 of Stone).  
Regarding at least claim 12
Stone in view of Tullos meets the limitations of the acetabular spacer device according to claim 11, further comprising a base (33), perpendicular to said central symmetry axis (X), and wherein an apex of said first surface is opposite to said base and is positioned at a top point of said first surface (fig. 2), as claimed by applicant.  
Regarding at least claim 13
Stone in view of Tullos meets the limitations of the acetabular spacer device according to claim 12. Stone also teaches wherein said base (33) comprises a base ring (shown in fig. 2), which connects said first surface (outer surface) and said second surface (inner surface), or which connects said circular terminal perimeter of said first surface and a terminal circular perimeter of said second surface, and delimits an inlet opening towards said second surface and of said cavity (30) (fig. 2).  
Regarding at least claim 14
Stone in view of Tullos meets the limitations of the acetabular spacer device according to claim 13. Tullos teaches that the device further comprises, at said base and/or at said terminal circular perimeter of said first surface, an annular tab (lip; 11) which extends outwardly for a distance (Z) with respect to said acetabular spacer device  and/or with respect to said first surface (fig. 2), for the purpose of aiding in maintaining the bone cement within the modular mantle/socket interface as well as aiding in the pressurization of the bone cement therein.
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stone, which includes projections (28) that ensure a suitable thickness of the bone cement between the spacer and the bone (paragraph 0016), to include at said base and/or at said terminal circular perimeter of said first surface, an annular tab which extends outwardly for a distance (Z) with respect to said acetabular spacer device  and/or with respect to said first surface, such as the configuration shown by Tullos, in order to aid in maintaining the bone cement within the modular mantle/socket interface as well as aid in the pressurization of the bone cement therein, as taught by Tullos.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone in view of Tullos, as applied to claim 2, and further in view of US Patent Application Publication No. 2016/0235955 A1 to Magagnoli (Magagnoli).
Stone in view of Tullos meets the limitations of the acetabular spacer device according to claim 2. Stone also teaches wherein said acetabular spacer device (10) is made of a biologically compatible material comprising at least one thermoplastic polymer, an acrylic resin, an acrylic polymer and/or copolymer, polymethylmethacrylate, a bone cement comprising polymethylmethacrylate, a ceramic bone cement, or other components containing calcium (paragraph 0037 discloses constructing the spacer of PMMA), and wherein said acetabular spacer device is integrally made with said elongated recesses or projections (28), is preformed (paragraph 0007 discloses that the device is preformed).
However, Stone in view of Tullos does not teach that the biologically compatible material comprises pores and/or canaliculi with dimensions smaller than 100 micrometers.
Magagnoli teaches a temporary disposable spacer device implantable in the human body for treatment of an infected bone seat or a joint seat that includes a body provided with at least one coupling surface (abstract). Magagnoli also teaches that the material can be porous and that the size of the pores is such as to prevent the occurrence of bone growth inside the temporary spacer, for example the pores have average dimensions of less than 100 microns (paragraphs 0099-0101).
It would have been obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to modify the material of the temporary spacer device taught by Stone in view of Tullos to comprise pores and/or canaliculi with dimensions smaller than 100 micrometers, in order to prevent the occurrence of bone growth inside the temporary spacer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774